            Case 1:15-md-02657-FDS Document 1394 Filed 03/11/19 Page 1 of 3




March 11, 2019

                                                                                                                                        Jennifer Hill
VIA ECF                                                                                                                    2555 Grand Blvd.
Hon. F. Dennis Saylor, IV                                                                                        Kansas City, Missouri 64108
United States District Court                                                                                                   t 816.474.6550
John Joseph Moakley U.S. Courthouse                                                                                         dd 816.559.2569
1 Courthouse Way, Suite 2300                                                                                                   f 816.421.5547
Boston, Massachusetts 02210                                                                                                   jshill@shb.com

Re: In re: Zofran® Products Liability Litigation; 1:15-md-2657

Dear Judge Saylor:

I write in response to Plaintiffs’ counsel’s letter to the Court on March 8. While
the Court provided multiple options to reschedule the Daubert hearing,
Plaintiffs informed GSK that, out of all of the options, they could “only do
March 21 and 22.” Because those dates are not available for GSK, GSK
requested additional dates so the parties can work cooperatively to schedule
the hearing for a mutually acceptable time.

This began as a fairly straightforward scheduling issue, but various litigation
events have since overtaken the parties’ attempts to get this hearing
calendared. Serious substantive and ethical concerns have come to pass with
Plaintiffs’ expert witnesses and consultants that have extended the need for a
full record on the topic. As noted below, just one example involving Dr.
Zambelli-Weiner has become a material, potentially litigation-changing
development. The same may be true for Dr. Louik and others. What we now
know is that no Daubert hearing should take place until all supplemental
reports and any necessary responses have been submitted. The Court and the
parties deserve a complete record. Otherwise, there would potentially have to
be a second or a third Daubert hearing, which would only further burden the
Court and cause further delay.

While Plaintiffs seem intent on scheduling the hearing quickly and unilaterally,
there is simply no reason to force the Court into a rushed decision on issues of
great consequence based on a less than complete record. Plaintiffs themselves
acknowledge that they plan to serve supplemental reports for the experts at
issue. Plaintiffs’ supplemental reports have not been served, despite their
stated desire to move forward with the Daubert hearing in 10 days. GSK should
have the opportunity to consider these forthcoming supplemental reports and
decide whether any response is necessary.

Plaintiffs’ claims that they are prejudiced by any delay are baseless. At every
turn, they have obfuscated GSK’s efforts to take discovery on their relationship
with Dr. Zambelli-Weiner through improper objections, motion practice, and

CHICAGO | DE NVER | HOUSTON | KA NSAS CITY | LONDON | MIAMI | ORA NGE COUNTY | PHILADELPHIA | SAN F RANCI SCO | SEATTLE | TAMPA | W ASHINGTON, D.C
                  Case 1:15-md-02657-FDS Document 1394 Filed 03/11/19 Page 2 of 3




     inconsistent representations. For example, they recently acknowledged in their
     discovery responses that “Plaintiffs’ Leadership Attorneys paid
     $210,000 as financial support relating to” Dr. Zambelli-Weiner’s
     study (Pls.’ Responses to GSK’s Interrogatories, No. 1 (March 1, 2019) (Doc.
     1382-2)), yet, just four days later, they represented to the Court that they “did                                                         March 11, 2019
                                                                                                                                                      Page 2
     absolutely nothing to directly financially support the study or pay anything in
     support of the study.” March 5, 2019, Tr. at 12:19-21.

     Still, as Plaintiffs’ counsel is well aware, GSK’s inquiries into this important
     issue, including each of the efforts taken since March 5, were underway long
     before the need to reschedule the hearing arose. Specifically:

                      The documents requested through a subpoena to Dr. Kirby were
                       originally requested in a deposition notice issued on February 8
                       and/or at his deposition on February 26.

                      Plaintiffs have known of GSK’s intent to seek additional testimony
                       from Dr. Louik since February 23, when GSK specifically solicited
                       Plaintiffs’ position on its forthcoming motion.

                      GSK met and conferred with Dr. Zambelli-Weiner’s counsel on
                       February 22 regarding the deficiencies with her responses to GSK’s
                       requests, which GSK served on February 8.

                      GSK served its written discovery to Plaintiffs on January 30, which
                       consisted of six total requests. Plaintiffs, for their part, took a full
                       30 days to respond to one interrogatory in full and one
                       interrogatory in small part.

     GSK awaits resolution on each of these items.

     GSK can be available for a hearing on May 7-8 or 15-16. Both parties previously
     agreed that having back-to-back dates would be preferable over separate dates,
     like April 1 (Monday) and April 5 (Friday). If Plaintiffs cannot accommodate
     the May dates, we will gladly confer on later options that work for both sides.

     Respectfully submitted,




     Jennifer Hill




CHICAGO | DE NVER | HOUSTON | KA NSAS CITY | LONDON | MIAMI | ORA NGE COUNTY | PHILADELPHIA | SAN F RANCI SCO | SEATTLE | TAMPA | W ASHINGTON, D.C.
       Case 1:15-md-02657-FDS Document 1394 Filed 03/11/19 Page 3 of 3



                               CERTIFICATE OF SERVICE

        I hereby certify that the foregoing document, which was filed with the Court through the
CM/ECF system, will be sent electronically to all registered participants as identified on the
Notice of Electronic Filing (“NEF”) and paper copies will be sent via first class mail to those
identified as non-registered participants.



                                            /s/ Jennifer Stonecipher Hill
                                            Jennifer Stonecipher Hill
